DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The cited references are included in the IDS; therefore, no PTO-892 is attached.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claim 1; the composition of claim 6; the device of claim 7.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Zhu (WO 2016/0261122) teaches a monomer represented by Monomer C (page 12):

    PNG
    media_image1.png
    272
    265
    media_image1.png
    Greyscale

Monomer C shows the required carbazole and fluorene linked by an arylamine group but fails to show the claimed 9,9’ groups on the fluorene group. Additionally, no X1 or X2 group is present.
Devore (WO 2017107117) [US 201/021069 used for structures) teaches Monomer B5 (page 7):

    PNG
    media_image2.png
    503
    877
    media_image2.png
    Greyscale

Monomer B5 shows the required carbazole and fluorene linked by an arylamine group but fails to show X3 as L3 can not be an arylene group and fails to show X1 and X2.
	
Neither Zhu nor Devore teach, suggest or offer guidance that would render it obvious to modify Monomer C and B5 to arrive at the limitations of independent claims 1, 6-7.
Claims 1-18 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786